                       Case 3:19-cv-00181-H-NLS Document 42 Filed 08/01/19 PageID.328 Page 1 of 2



                            1    Douglas Q. Hahn, SBN 257559                Bobby Braxton
                            2     dhahn@sycr.com                              braxton@braxtonperrone.com
                                 Salil Bali, SBN 263001                     BRAXTON PERRONE, PLLC
                            3     sbali@sycr.com                            5000 Legacy Drive, Suite 465
                                 Mathew R. Stephens, SBN 288223             Plano, TX 75024
                            4     mstephens@sycr.com                        Tel. 469-814-0032
                                 Sheila Mojtehedi, SBN 313002
                            5     smojtehedi@sycr.com                       Leah Strickland
                            6    STRADLING YOCCA CARLSON                     lstrickland@swsslaw.com
                                 & RAUTH, P.C.                              SOLOMON WARD SEIDENWURM &
                            7    4365 Executive Drive, Suite 1500           SMITH LLP
                                 San Diego, CA 92121                        401 B Street, Suite 1200
                            8    Tel. (858) 926-3000                        San Diego, CA 92101
                            9    Facsimile: (858) 926-3001                  Tel. (619)231-0303

                            10   Attorneys for Plaintiff and                Tammy Browning-Smith
                                 Counter-Defendant                           tammy@browning-smith.com
                            11   Ellison Educational Equipment, Inc.        BROWNING-SMITH PC
                                                                            752 N. State Street, #260
                            12                                              Westerville, OH 43420
                            13                                              Tel. 440-398-0098

                            14                                              Attorneys for Defendant and
                                                                            Counter-Claimant, Avery Elle, Inc.
                            15
                            16
                            17                               UNITED STATES DISTRICT COURT
                            18                          SOUTHERN DISTRICT OF CALIFORNIA
                            19
                            20   Ellison Educational Equipment, Inc.,        CASE NO. 3:19-cv-00181-H(NLS)
                                 a California corporation,                   Judge Marilyn L. Huff
                            21
                                                       Plaintiff and
                            22                         Counter-Defendant,    JOINT MOTION TO DISMISS CASE
                                                                             WITH PREJUDICE
                            23                         vs.
                            24   Avery Elle, Inc., a California
                                 corporation, and Does 1-10,
                            25                                               Complaint filed: January 25, 2019
                                                       Defendants and
                            26                         Counter-Claimant.
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H

                                 4846-2860-1246v1/102434-0018
                       Case 3:19-cv-00181-H-NLS Document 42 Filed 08/01/19 PageID.329 Page 2 of 2



                            1          Pursuant to a confidential agreement, Plaintiff / Counterclaim Defendant
                            2    Ellison Educational Equipment, Inc. and Defendant / Counterclaim Plaintiff, Avery
                            3    Elle, Inc. hereby jointly stipulate to dismiss all claims and counterclaims in the
                            4    above captioned matter with prejudice pursuant to Federal Rule of Civil Procedure
                            5    41(a)(1)(A)(ii) and 41(c). Each party shall bear its own costs and attorneys’ fees.
                            6
                            7    DATED: August 1, 2019                  STRADLING YOCCA CARLSON &
                                                                        RAUTH, P.C.
                            8
                            9                                           By: /s/ Salil Bali
                                                                            Douglas Q. Hahn
                            10                                              Salil Bali
                            11                                              Sheila Mojtehedi
                                                                            Attorneys for Plaintiff and
                            12                                              Counter-Defendant
                            13                                              Ellison Educational Equipment, Inc.

                            14   DATED: August 1, 2019                  BRAXTON PERRONE, PLLC
                            15
                                                                        By: /s/ Bobby Braxton
                            16                                              Bobby Braxton
                            17                                              Defendant and Counter-Claimant
                                                                            Avery Elle, Inc.
                            18
                            19
                            20
                                                         SIGNATURE CERTIFICATION
                            21
                                       I hereby certify that the content of this document is acceptable to Bobby
                            22
                                 Braxton, counsel for Avery Elle, Inc., and I have obtained his authorization to affix
                            23
                                 his electronic signature to this document.
                            24
                            25                                           /s/ Salil Bali
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                     -1-
        LAWYERS
   N E W P O R T B E AC H
                                                 JOINT MOTION TO DISMISS CASE WITH PREJUDICE
                                 4846-2860-1246v1/102434-0018                   CASE NO.: 3:19-cv-00181
